FILED
                                   2014 IL App (4th) 130079                     February 7, 2014
                                                                                  Carla Bender
                                         NO. 4-13-0079                         th
                                                                              4 District Appellate
                                                                                   Court, IL
                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT

ILLINOIS ASSOCIATION OF REALTORS,                           )      Appeal from
               Plaintiff-Appellant,                         )      Circuit Court of
               v.                                           )      Sangamon County
JEROME STERMER, Acting Director, The Governor's             )      No. 06MR317
Office of Management and Budget; MANUEL FLORES,             )
Acting Secretary, The Department of Financial and           )
Professional Regulation; MALCOLM WEEMS, Acting              )
Director, The Department of Central Management              )
Services, The State of Illinois; DAN RUTHERFORD,            )
Treasurer, The State of Illinois; JUDY BARR TOPINKA,        )
Comptroller, The State of Illinois; and PATRICK QUINN,      )
Governor, The State of Illinois, in All Their Official      )      Honorable
Capacities,                                                 )      Leo Zappa,
               Defendants-Appellees.                        )      Judge Presiding.

              JUSTICE KNECHT delivered the judgment of the court, with opinion.
              Justices Pope and Turner concurred in the judgment and opinion.

                                           OPINION

¶1            In June 2006, plaintiff, Illinois Association of Realtors, filed a complaint asserting

the FY2007 Budget Implementation (Finance) Act (2007 Budget Act) (Pub. Act 94-839 (eff.

June 6, 2006)) was unconstitutional because it transferred monies from the Real Estate License

Administration Fund (Administration Fund) into the state's General Revenue Fund. In June

2012, defendants, Jerome Stermer, Manuel Flores, Malcolm Weems, Dan Rutherford, Judy Barr

Topinka, and Patrick Quinn, filed a motion to dismiss pursuant to section 2-619.1 of the Code of

Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2012)). (Plaintiff originally sued the
previous officeholders and the current officeholders are substituted by operation of law. 735

ILCS 5/2-1008(d) (West 2012).) In January 2013, the trial court dismissed plaintiff's second

amended complaint.

¶2             On appeal, plaintiff argues the trial court erred by granting defendants' motion to

dismiss. Plaintiff asserts it has standing, on its own behalf and the behalf of its members,

because it pays regulatory fees into the Administration Fund. Additionally, plaintiff argues (1)

the "excessive" regulatory fees real estate professionals are charged, combined with their use as

"taxes," violate the uniformity clause of the Illinois Constitution of 1970 (Ill. Const. 1970, art.

IX, § 2); (2) the "excessive" regulatory fees, combined with their use as "taxes," violate the due

process clauses of the Illinois and United States Constitutions; and (3) it is entitled to mandamus

because section 25-20 of the Real Estate License Act of 2000 (License Act) (225 ILCS 454/25-

20 (West 2006)) imposes a ministerial duty upon the Department of Financial and Professional

Regulation (Department) to hire a specified number of investigators and prosecutors. We

conclude plaintiff lacks standing and affirm.

¶3                                      I. BACKGROUND

¶4             Plaintiff is a trade association for real estate professionals. It is located in

Springfield, Illinois, and has approximately 40,000 members in Illinois. Its membership consists

of real estate professionals who are licensed and regulated by the Department. Real estate

professionals pay application and licensing fees to the Department. See 225 ILCS 454/5-65

(West 2006); 68 Ill. Adm. Code 1450.130 (2011). Plaintiff is licensed to operate a prelicense

school and a continuing education school and pays fees for those licenses. See 68 Ill. Adm.

Code 1450.130(g), (h) (2011).


                                                 -2-
¶5             In June 2006, plaintiff filed a complaint seeking declaratory judgment, injunction,

and mandamus. Plaintiff originally sued John Filan, Dean Martinez, Paul J. Campbell, Judy Barr

Topinka, Daniel W. Hayes, and Rod W. Blagojevich. Those parties have ceased to hold the

public office they held at the time of plaintiff's complaint. The current officeholders are

substituted by operation of law. 735 ILCS 5/2-1008(d) (West 2012). Plaintiff alleged the 2007

Budget Act improperly removed monies from the Administration Fund and transferred it into the

General Revenue Fund and other state funds. The same month, the trial court entered a

stipulated order whereby defendants agreed to not (1) transfer money from the Administration

Fund and (2) use money from the fund for any purpose other than those specified in the License

Act, without first providing plaintiff with written notice of defendants' intention to withdraw the

money for purposes other than those specified in the License Act. In October 2006, defendants

filed a motion to dismiss pursuant to sections 2-615 and 2-619 of the Code (735 ILCS 5/2-615,

2-619 (West 2006)). The case sat dormant for several years.

¶6             In June 2012, plaintiff filed a four-count second amended complaint. Generally,

plaintiff asserted the 2007 Budget Act was unconstitutional because it transferred monies from

the Administration Fund into the General Revenue Fund. Plaintiff sought to prohibit all future

removal of money from the Administration Fund to the General Revenue Fund, or other state

funds, and "to pay only their respective share of the general administrative costs attributable to

the regulation of their profession." Plaintiff alleged, beginning in the 2003 fiscal year, the State

of Illinois, under defendants' direction, began a policy of transferring special funds into the

General Revenue Fund "in an attempt to decrease the annual budget deficit." Plaintiff contended

defendants (1) conducted "fund sweeps" from the Administration Fund and removed (a)


                                                -3-
$250,000 pursuant to the 2003 fiscal year budget, (b) $750,000 pursuant to the 2004 fiscal year

budget, and (c) $1.5 million pursuant to the 2006 fiscal year budget; (2) intended to remove $5

million pursuant to the 2007 Budget Act; (3) conducted "dedicated fund removals" and removed

(a) $424,000 in the 2004 fiscal year, and (b) at least $696,172 in the 2005 fiscal year; and (4)

performed "director transfers" removing (a) $3,825 in the 2004 fiscal year, and (b) $242,118 in

the 2005 fiscal year. Plaintiff alleged defendants made a total of 16 transfers from the

Administration Fund after June 2006. These were transfers to the Real Estate Research and

Education Fund, the Professions Indirect Cost Fund, the Audit Expense Fund, and the Real

Estate Recovery Fund. Transfers "beyond these legitimate indirect costs" were unconstitutional.

Plaintiff also alleged the Illinois Senate "publically declared its plan" in 2012 to sweep

approximately $24 million from the Administration Fund. This "equat[es] to an additional tax of

$500 or more assessed against every member of the [Illinois Association of Realtors] for the sole

purpose of paying general revenue expenses."

¶7             Plaintiff alleged (1) fees paid into the Administration Fund "are dedicated to be

used to pay for any ordinary administrative and operational expenses" of the Department, and (2)

"[r]egulatory fees are compensation for services rendered by the State and should be based on the

amount needed or required to regulate the industry consistent with the [License Act]." Plaintiff

alleged all licensing fees were raised effective January 22, 2014, "immediately before the

proposed [f]und [s]weeps." Plaintiff provided the percentage of the increases but not the amount

of the increased fees. Plaintiff asserted "[d]espite the[] increasing transfers, the Defendants have

systematically refused to hire a sufficient number of investigators, prosecutors and related staff

to carry out the purposes of the Real Estate License Act as required under [section] 25-20 of the


                                                -4-
[License] Act [(225 ILCS 454/25-20 (West 2012))]."

¶8              In count I, plaintiff asserted the 2007 Budget Act violated the uniformity clause of

the Illinois Constitution because the regulatory fees imposed on licensees constitute a tax.

According to plaintiff, the regulatory fees constitute a tax because they are "deliberately set in

excess of the amount needed to compensate the State for the cost of providing the regulation or

rendering of the service for which the [r]egulatory [f]ees were purportedly charged." Plaintiff

asserted the imposition of the regulatory fee with the "deliberate intent of raising revenue in

excess of the costs of providing regulation" and depositing "excess revenue" into the General

Revenue Fund "for the purpose of balancing the State's budget" creates a disparity between those

who must pay the regulatory fees and those who do not have to pay the excess fees. In count II,

plaintiff asserted the 2007 Budget Act violated the due process clause of the Illinois Constitution.

In count III, plaintiff asserted the 2007 Budget Act violated the due process clause of the United

States Constitution. In count IV, plaintiff requested an order of mandamus to compel defendants

to comply with the License Act and "[p]rovide an accounting of the amount required to

sufficiently regulate the profession and meet its statutory obligations under the Real Estate

License Act."

¶9              In June 2012, defendants filed a motion to dismiss pursuant to section 2-619.1 of

the Code (735 ILCS 5/2-619.1 (West 2012)). Defendants asserted plaintiff lacked standing and

plaintiff's claims were insufficient in law. In July 2012, plaintiff filed a response to defendants'

motion to dismiss. Plaintiff asserted "[u]pon information and belief, there has been a surplus of

money at the end of each fiscal year in the [Administration] Fund since at least 2003," and

"[a]fter collecting the newly-increased regulatory fees, the State had even a greater surplus of


                                                -5-
money in the [Administration] Fund." Plaintiff did not seek leave to amend its complaint.

¶ 10           At the October 2012 hearing on defendants' motion to dismiss, plaintiff's counsel

framed the claim as asking "can the State, through the guise of charging the regulatory fee,

charge substantially in excess of it with the purpose and intent to pay off general revenue debt?"

During the hearing, the following exchanged occurred:

                      "THE COURT: Okay. Here's a question: What—if they

               have the right to use—to sweep the funds and put it in the general

               revenue, under your theory, when is enough enough and how much

               can they use and how much can't they use?

                      [PLAINTIFF'S COUNSEL]: Your Honor, there is—in

               fact, there's the [V]alstad case which they cite out of [the] Fourth

               District, and there was some excess in that case. We're not saying

               they can't sweep out excess because, under the words of Justice

               Steigmann—and I say that with a great deal of respect—but we all

               kind of benefit from that. Now, there's something substantially

               different between some excess and $32 million. That's a plan."

¶ 11           In January 2013, the trial court dismissed plaintiff's second amended complaint.

The court found plaintiff lacked standing because it could not demonstrate a special injury as a

result of the challenged fund transfer. The court found the fees paid by licensees were "a

condition of engaging in the real estate business in Illinois" and were "not dependent on the

amount of money in the [Administration] Fund." No provision in the 2007 Budget Act or the

License Act required or authorized a refund of excess fees held in the Administration Fund or a


                                                -6-
provision holding licensees liable for shortfalls. Additionally, the court concluded the 2007

Budget Act did not violate (1) the uniformity clause because it did not raise revenue but merely

authorized transfers of public funds, and (2) the due process clauses of the Illinois and United

States Constitutions because it was rationally related to maintaining state finances. The court

found "section 25-20 [of the License Act] must be interpreted as directory, intending to merely

give guidance to the Department as to the personnel necessary for regulation" and concluded

plaintiff was not entitled to mandamus.

¶ 12            This appeal followed.

¶ 13                                       II. ANALYSIS

¶ 14            Plaintiff argues the trial court erred by granting defendants' motion to dismiss.

Plaintiff asserts it has standing, on its own behalf and on behalf of its members, because it pays

regulatory fees into the Administration Fund. Additionally, plaintiff argues (1) the "excessive"

regulatory fees charged to real estate professionals, combined with their use as "taxes," violate

the uniformity clause of the Illinois Constitution (Ill. Const. 1970, art. IX, § 2); (2) the

"excessive" regulatory fees, combined with their use as "taxes," violate the due process clauses

of the Illinois and United States Constitutions; and (3) it is entitled to mandamus because section

25-20 of the License Act (225 ILCS 454/25-20 (West 2006)) imposes a ministerial duty upon the

Department to hire a specified number of investigators and prosecutors. We conclude plaintiff

does not have standing and affirm.

¶ 15                                    A. Standard of Review

¶ 16            Defendants filed a motion to dismiss pursuant to section 2-619.1 of the Code (735

ILCS 5/2-619.1 (West 2012)). Section 2-619.1 of the Code allows a party to file a combined


                                                 -7-
section 2-615 and section 2-619 motion to dismiss. 735 ILCS 5/2-619.1 (West 2012). A section

2-615 motion to dismiss attacks the legal sufficiency of the complaint. Carr v. Koch, 2012 IL
113414, ¶ 27, 981 N.E.2d 326. A section 2-619 motion to dismiss admits the sufficiency of the

complaint but asserts an affirmative defense or other matter that avoids or defeats the claim.

Carr, 2012 IL 113414, ¶ 27, 981 N.E.2d 326. This court reviews a trial court's grant of a motion

to dismiss under sections 2-615 and 2-619 de novo. Carr, 2012 IL 113414, ¶ 27, 981 N.E.2d
326. We review the trial court's finding plaintiff lacked standing de novo. Barber v. City of

Springfield, 406 Ill. App. 3d 1099, 1101, 943 N.E.2d 1157, 1161 (2011).

¶ 17                       B. The State Finance Act and the License Act

¶ 18           Under the State Finance Act, all monies belonging to or for use of the State of

Illinois are held either in the General Revenue Fund or a special fund. See 30 ILCS 105/4, 5

(West 2006). The Administration Fund is a special fund. 225 ILCS 454/25-30 (West 2006).

The General Assembly has amended the State Finance Act to authorize transfers from special

funds into the General Revenue Fund. See 30 ILCS 105/8.41, 8.42, 8.43, 8.44 (West 2006). In

the 2007 Budget Act, the General Assembly authorized approximately $200 million in transfers

from various special funds into the General Revenue Fund for the 2007 fiscal year. 30 ILCS

105/8.45 (West 2006). This included a $5 million transfer from the Administration Fund into the

General Revenue Fund. 30 ILCS 105/8.45 (West 2006).

¶ 19           The License Act's purpose "is to evaluate the competency of persons engaged in

the real estate business and to regulate this business for the protection of the public." 225 ILCS

454/1-5 (West 2006). The License Act requires applicants and licensees to pay a fee as part of

the application and renewal process. See 225 ILCS 454/5-25(c) (West 2006); 225 ILCS 454/5-


                                               -8-
50(a) (West 2006) (renewal fee). Section 5-65 of the License Act authorizes the Department to

determine the amount of fees paid by applicants and licensees to cover the Department's

"reasonable costs *** in administering and enforcing the [License Act's] provisions." 225 ILCS

454/5-65 (West 2006). Plaintiff has not provided the fee amounts applicable at the time of its

complaint. We note the current application fee for a broker license is $125 and the renewal fee is

$75 per year. 68 Ill. Adm. Code 1450.130(c) (2011).

¶ 20           Section 25-30 of the License Act provides all fees received by the Department

under the Act "shall be deposited in the Real Estate License Administration Fund." 225 ILCS

454/25-30 (West 2006). Money deposited in the Administration Fund "shall be appropriated to

[the Department] for expenses of [the Department] *** in the administration of this Act and for

the administration of any Act administered by [the Department] providing revenue to this Fund."

225 ILCS 454/25-30 (West 2006). Money is annually transferred from the Administration Fund

to the Real Estate Research and Education Fund. 225 ILCS 454/25-25 (West 2006). Money

deposited in the Real Estate Research and Education Fund "may be used for research and

education at state institutions of higher education or other organizations for research and the

advancement of education in the real estate industry." 225 ILCS 454/25-25 (West 2006).

¶ 21           Section 25-20 of the License Act provides, "[The Department] shall employ

sufficient staff to carry out the provisions of this Act." 225 ILCS 454/25-20 (West 2006). We

note section 25-20 was amended, effective December 31, 2009, to state: "The Department shall

employ a minimum of one investigator per 10,000 licensees and one prosecutor per 20,000

licensees in order to have sufficient staff to perform the Department's obligations under the Act."

225 ILCS 454/25-20 (West 2012) (as amended by Pub. Act 96-856, § 20 (eff. Dec. 31, 2009)).


                                                -9-
¶ 22                                   C. Plaintiff's Standing

¶ 23           Plaintiff asserts it has standing because (1) the fees it and its members pay (a) are

"taxes," and (b) were increased to allow for the fund transfer to the General Revenue Fund; and

(2) the Department does not have a sufficient number of staff to regulate the real estate

profession. It contends the fees are "taxes" because the Administration Fund was "converted"

into a source of revenue for the General Revenue Fund. Plaintiff argues the fund transfers cause

the fees to be higher than "would otherwise be required to actually regulate the profession" and

they would be "substantially lower" if defendants "refrained from continually sweeping large

amounts of money from the fund in order to support their budgets." Plaintiff also argues "if the

[d]efendants actually used the money in the fund to pay for regulation, oversight and

administration of the real estate profession, then the ongoing injury would cease because there

would be an appropriate number of investigators, prosecutors, and other regulatory personnel."

We conclude plaintiff's allegations the fund transfers caused higher regulatory fees and a lack of

sufficient Department personnel are insufficient to confer standing.

¶ 24                                  1. Standing, Generally

¶ 25           The standing doctrine ensures issues are raised by parties with a real interest in

the controversy's outcome. Carr, 2012 IL 113414, ¶ 28, 981 N.E.2d 326. It allows courts to

consider only disputes which are truly adversarial and capable of resolution by judicial decision.

Barber, 406 Ill. App. 3d at 1101, 943 N.E.2d at 1161 (quoting Martini v. Netsch, 272 Ill. App. 3d
693, 695, 650 N.E.2d 668, 669 (1995)). It distinguishes between concrete disputes and disputes

which are "abstract or hypothetical" (Illinois Gamefowl Breeders Ass'n v. Block, 75 Ill. 2d 443,

452, 389 N.E.2d 529, 532 (1979)) or generalized grievances (Greer v. Illinois Housing


                                               - 10 -
Development Authority, 122 Ill. 2d 462, 494, 524 N.E.2d 561, 575 (1988)).

¶ 26           "In order to have standing to challenge the constitutionality of a statute, a party

must have sustained, or be in immediate danger of sustaining, a direct injury as a result of the

enforcement of the challenged statute. [Citation.] 'The claimed injury must be (1) distinct and

palpable; (2) fairly traceable to defendant's actions; and (3) substantially likely to be prevented or

redressed by the grant of the requested relief.' " Carr, 2012 IL 113414, ¶ 28, 981 N.E.2d 326

(quoting Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23, 809 N.E.2d 1240, 1243 (2004)). An

association may have standing both in its own right and on behalf of its members. International

Union of Operating Engineers, Local 148 v. Illinois Department of Employment Security, 215 Ill.
2d 37, 46, 828 N.E.2d 1104, 1111 (2005). " '[A]n association has standing to bring suit on behalf

of its members when: (a) its members would otherwise have standing to sue in their own right;

(b) the interests it seeks to protect are germane to the organization's purpose; and (c) neither the

claim asserted nor the relief requested requires the participation of individual members in the

lawsuit.' " International Union, 215 Ill. 2d at 47, 828 N.E.2d at 1111 (quoting Hunt v.

Washington State Apple Advertising Comm'n, 432 U.S. 333, 343 (1977)); see also 805 ILCS

105/103.10(b) (West 2012). The issue of plaintiff's standing is determined from the allegations

contained in the complaint. Barber, 406 Ill. App. 3d at 1101, 943 N.E.2d at 1161.

¶ 27                        2. Plaintiff's Standing as a Taxpayer

¶ 28           We first consider plaintiff's argument it has standing under the taxpayer-standing

doctrine. This is plaintiff's primary argument it has standing to challenge the 2007 Budget Act.

In considering plaintiff's taxpayer-standing argument, we express no opinion on its

characterization the fee is a "tax" because the fees are being transferred to the General Revenue


                                                - 11 -
Fund. See Black's Law Dictionary 1496 (8th ed. 2004) (defining "tax" as "[a] monetary charge

imposed by the government on persons, entities, transactions, or property to yield public

revenue"). Plaintiff's argument suffers more basic flaws.

¶ 29           Taxpayer standing is a narrow doctrine permitting a taxpayer the ability to

challenge the misappropriation of public funds. Scachitti v. UBS Financial Services, 215 Ill. 2d

484, 494, 831 N.E.2d 544, 550 (2005) (quoting Barco Manufacturing Co. v. Wright, 10 Ill. 2d
157, 160, 139 N.E.2d 227, 229 (1956)). The taxpayer-standing doctrine does not permit courts

to engage in policy judgments about how revenues or savings should be allocated; such

judgments are reserved to the legislature. See generally DaimlerChrysler Corp. v. Cuno, 547
U.S. 332, 344-45 (2006) ("A taxpayer plaintiff has no right to insist that the government dispose

of any increased revenue it might experience as a result of his suit by decreasing his tax liability

or bolstering programs that benefit him."). "The key to taxpayer standing is the plaintiff's

liability to replenish public revenues depleted by an allegedly unlawful governmental action."

Barber, 406 Ill. App. 3d at 1102, 943 N.E.2d at 1161. Taxpayer standing is based "upon the

taxpayers' ownership of [public] funds and their liability to replenish the public treasury for the

deficiency caused by such misappropriation. The misuse of these funds for illegal or

unconstitutional purposes is a damage which entitles them to sue." Barco Manufacturing, 10 Ill.
2d at 160, 139 N.E.2d at 229. "The illegal expenditure of general public funds may always be

said to involve a special injury to the taxpayer not suffered by the public at large. However,

when the expenditure involved is from a [special] fund, the petitioner must show a special injury

not common to the public generally." Barco Manufacturing, 10 Ill. 2d at 161, 139 N.E.2d at

230. This court recently held, "[a] plaintiff whose claims rest on his or her standing as a


                                               - 12 -
taxpayer must allege [an] equitable ownership of funds depleted by misappropriation and his or

her liability to replenish them in the complaint; otherwise, the complaint is 'fatally defective.' "

Barber, 406 Ill. App. 3d at 1102, 943 N.E.2d at 1161 (quoting Golden v. City of Flora, 408 Ill.
129, 131, 96 N.E.2d 506, 508 (1951)).

¶ 30           Plaintiff does not challenge the use of Administration Fund monies for an illegal

or unconstitutional expenditure but rather claims the Administration Fund is being misused as a

source for general revenue funds. As plaintiff's claim is about misuse of a special fund, it must

show a special injury. As discussed below, it does not. The fact is, licensees pay the fees as a

condition of being licensed to conduct business in Illinois; those fees go into the Administration

Fund, which is public fund; and the legislature can transfer money from the Administration

Fund. See A.B.A.T.E. of Illinois, Inc. v. Quinn, 2011 IL 110611, ¶ 25, 957 N.E.2d 876 ("It has

long been recognized that the legislature has the authority to order monies collected in one fund

be transferred into a different fund."). Although plaintiff's contention the Administration Fund

must be used for a particular purpose misunderstands the legislature's authority to control public

funds, it has a more basic problem. It has not met the requirements of taxpayer standing. It has

not alleged equitable ownership in the Administration Fund. Our supreme court recently rejected

such an argument and held fees charged for motorcycle registration and licensing were state

revenue and the proportion allocated to a special fund was also public money. A.B.A.T.E., 2011
IL 110611, ¶ 29, 957 N.E.2d 876. Plaintiff asserts it is responsible for replenishing public

revenues because "regulated real estate licensees are required to continually pay fees to replenish

a fund that Defendants are exhausting." Plaintiff has not provided a provision in the 2007

Budget Act requiring increased fees, or a provision in the License Act requiring fees be increased


                                                - 13 -
to maintain the Administration Fund. See A.B.A.T.E., 2011 IL 110611, ¶ 29, 957 N.E.2d 876.

Plaintiff and other licensees pay fees into the Administration Fund as a condition of being

licensed to conduct real estate business in Illinois. This is a requirement to pay licensing fees,

not to restore amounts transferred out of the Administration Fund. Plaintiff's allegations it has

taxpayer standing to challenge the fund transfers are defective and it must establish another

ground for standing.

¶ 31                   3. Plaintiff's Individual and Associational Standing

¶ 32           Plaintiff contends it has standing because the fund transfers caused a depletion of

the Administration Fund which, in turn, necessitated the fee increase, causing injury to plaintiff

and its members. Plaintiff argues "[g]iven the comparatively low percentage of the

[Administration] Fund that the [d]efendants typically allow to be spent on regulation, oversight

and administration of the real estate profession, a reasonable inference is that the rates are

artificially inflated so as to provide this reliable source of general revenue on a continuing basis."

It also contends it is injured because the Department does not have adequate staff to perform its

regulatory responsibilities. We consider whether these alleged injuries confer plaintiff standing.

¶ 33           Illinois is a fact-pleading jurisdiction (Marshall v. Burger King Corp., 222 Ill. 2d
422, 429, 856 N.E.2d 1048, 1053 (2006)) and plaintiff's allegations must demonstrate a direct

injury to a legally cognizable interest, of it or its members, traceable to defendants' actions

(Illinois Gamefowl Breeders, 75 Ill. 2d at 451, 389 N.E.2d at 531). " '[W]hen the plaintiff is not

himself the object of the government action or inaction he challenges, standing is not precluded,

but it is ordinarily "substantially more difficult" to establish.' " Summers v. Earth Island

Institute, 555 U.S. 488, 493-94 (2009) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,


                                                - 14 -
562 (1992)). This is the challenge plaintiff faces. It complains about a fund transfer from the

Administration Fund but this transfer did not directly affect plaintiff or its members. Plaintiff

alleges the fund transfer caused depletion in the Administration Fund, which in turn caused the

fee increase. In other words, plaintiff alleges it is indirectly affected by the fund transfers. The

difficulty of demonstrating the fund transfers injure plaintiff is further compounded by plaintiff's

attempts to connect the General Assembly's actions with the Department's. It also asserts the

Department and the General Assembly conspired to use the Administration Fund as a source of

general revenue. This too is a difficult argument. See Fritz v. Johnston, 209 Ill. 2d 302, 317,

807 N.E.2d 461, 470 (2004) (observing it is difficult to establish the two parties acted in concert

to commit the unlawful act in a civil-conspiracy action). Plaintiff's obligation is to provide

factual allegations demonstrating its alleged injuries are traceable to defendants' actions. It has

not met this obligation.

¶ 34           Plaintiff, its members, and all other licensees are required to pay a fee as a

condition of being licensed to conduct activities regulated by the License Act. See 225 ILCS

454/5-25(c), 5-50(a), 30-5, 30-20 (West 2006). Pursuant to section 5-65 of the License Act, the

Department has the discretion to determine the fee amount. 225 ILCS 454/5-65 (West 2006).

The License Act provides the fees are to be sufficient to cover the Department's "reasonable

costs" and "reasonable expenses" in conducting its responsibilities under the License Act. 225

ILCS 454/5-65 (West 2006). Temporarily putting aside the fact the Department has the

discretion to determine the fee, plaintiff's second amended complaint fails to provide any factual

allegations demonstrating the fees are connected to the Administration Fund. This is problematic

because plaintiff asserts the fees are higher than they should be and the Department uses a


                                                - 15 -
"comparatively low percentage" of the Administration Fund for regulating licensees. The second

amended complaint does not contain or provide an estimate of (1) the fees licensees paid before

the 2004 increase, (2) the fees licensees paid after the 2004 increase (it provides a percentage

increased but not the actual amount), (3) the total amount of fees paid by licensees in any given

year, (4) the amount the fees would have been without the transfers, (5) what the Department

spends to perform its statutory functions, (6) what is necessary for the Department to operate, or

(7) the difference between what is raised by the fees and what the Department spends. Thus, no

factual allegations support plaintiff's contention the fees are higher than they should be or

connected to the Administration Fund, the very basis of its argument it is injured by the fund

transfers. Further, plaintiff contends the fee was increased to assist the Administration Fund in

being a source of general revenue but its complaint did not contain or provide an estimate of the

amount in the Administration Fund in any given year. This is puzzling as plaintiff, in its

response to defendants' motion to dismiss, asserted the Administration Fund had a "surplus" but

then admitted, at the hearing on the motion, the General Assembly can transfer excess funds out

of the Administration Fund. Plaintiff's failure to provide factual allegations about the

Administration Fund's finances undermines its contention the fund is connected to the fee

amount charged to licensees.

¶ 35           Plaintiff contends it "demonstrated in detail" how the fund transfers affected the

fees. We do not agree. In its second amended complaint, plaintiff asserted the timing of the fee

increase showed its connection to the fund transfer. However, plaintiff's allegations are about fee

increases effective January 22, 2004. It is hard to understand how the 2007 fiscal year fund

transfer affected a fee increase occurring several years before. Plaintiff's second amended


                                               - 16 -
complaint refers to previous fund transfers in an attempt to assert a pattern of fund transfers

caused the fee increase. While this might arguably be "traceable" to defendants' actions, plaintiff

has not alleged any of the previous fund transfers were wrongful and only complains about the

2007 fiscal year fund transfer. This is a major problem with plaintiff's allegations: it attempts to

connect the actions of the General Assembly and the Department but alleges it was injured by

actions taken by the Department years before the General Assembly authorized the fund transfer.

¶ 36           Putting these deficiencies aside, the supreme court recently considered a similar

argument in Carr where the plaintiffs argued the state's education funding statute resulted in

higher property taxes. Carr, 2012 IL 113414, ¶¶ 10-16, 981 N.E.2d 326. The supreme court

reiterated "[t]he education funding statute is simply that: a funding statute. It is not a taxing

statute." Carr, 2012 IL 113414, ¶ 32, 981 N.E.2d 326. School districts were not required to

impose a certain local property tax rate in order to receive the statutorily determined amount of

general state aid, and districts were not penalized or rewarded for taxing at, above, or below the

statutorily assumed local property tax rate. Carr, 2012 IL 113414, ¶ 35, 981 N.E.2d 326.

School districts received the determined amount of state aid "regardless of the local property tax

rate actually imposed." Carr, 2012 IL 113414, ¶ 35, 981 N.E.2d 326. The court noted the

school districts had the discretion to determine the actual rate of local property taxes. Carr, 2012
IL 113414, ¶ 35, 981 N.E.2d 326. In rejecting the plaintiff's arguments, the court stated

"[a]lthough a school district might decide that more local property tax revenues are required in

order to provide its students with a sufficient education to meet the [Illinois Learning Standards],

that decision is left to the school district, and is not compelled or required by the education

funding statute." Carr, 2012 IL 113414, ¶ 41, 981 N.E.2d 326. The supreme court concluded


                                                - 17 -
the plaintiffs' argument "that the imposition of the higher taxes is a direct result of the

enforcement of the statute and is fairly traceable to defendants is too attenuated to confer

standing." Carr, 2012 IL 113414, ¶ 37, 981 N.E.2d 326. While there are obvious differences

with Carr, the instant case shares significant parallels.

¶ 37           The 2007 fiscal year fund transfers were enacted "to maintain the integrity of

special funds and improve stability in the General Revenue Fund." 30 ILCS 105/8.45 (West

2006). As discussed above, the second amended complaint contains no factual allegations about

the Administration Fund's finances, nor does it allege the fund could not absorb the transfer as

authorized by the General Assembly. Moreover, the 2007 Budget Act did not set or address the

fees authorized by the License Act. Compare Illinois State Chamber of Commerce v. Filan, 216
Ill. 2d 653, 658, 837 N.E.2d 922, 926 (2005) (budget act imposed new fee and surcharge). The

General Assembly vested the Department with the discretion to determine fees and plaintiff has

not provided a provision in the 2007 Budget Act requiring increased fees or curtailing the

Department's discretion to determine fees. The Department may consider increased fees are

necessary to meet its responsibilities under the License Act but the 2007 Budget Act neither

compels nor requires an increase. Plaintiff seemingly overlooks the fact the fee increase may

have resulted from other factors such as inflation, fees charged by other states, or the

Department's increased overhead costs. See generally Valstad v. Cipriano, 357 Ill. App. 3d 905,

917, 828 N.E.2d 854, 868 (2005). Further, plaintiff has not pleaded it is entitled to a refund of

fees exceeding the Department's actual costs. For the same reasons, plaintiff's contention it

suffers injury from "double sweeps" as a result of transfers from the Real Estate Research and

Education Fund is insufficient to confer standing.


                                                - 18 -
¶ 38           Plaintiff asserts it and its members have suffered an injury because the

Department does not have adequate staff. Plaintiff's second amended complaint alleged the

Department did not have a "sufficient" number of investigators and prosecutors. See 225 ILCS

454/25-20 (West 2006). We note the current version of section 25-20 of the License Act

provides for a minimum of one investigator per 10,000 licensees and one prosecutor per 20,000

licensees in order to have "sufficient staff." 225 ILCS 454/25-20 (West 2012). Again, plaintiff

fails to provide factual allegations demonstrating it is injured by the Department's alleged failure

to have "sufficient" staff. Plaintiff has not alleged the total number of licensees or the number of

investigators and prosecutors on the Department's staff. Plaintiff has only provided its bare

allegation the Department's staff is insufficient. Further, plaintiff does not provide factual

allegations about how it or its members are injured by the Department's alleged failure to have

sufficient staff. It makes no allegation such as delays in applications or renewals, untimely

disciplinary proceedings, or inability of the Department to address misconduct in the real estate

profession. Plaintiff only alleges a generalized failure to regulate the profession. This is not a

distinct and palpable injury sufficient to confer standing. See generally Lujan, 504 U.S. at 562-

67 (standing not established where challenger provided no specific facts it or its members would

be directly affected by the alleged failure to regulate). Plaintiff has not shown an injury

sufficient to confer standing to challenge the 2007 Budget Act.

¶ 39           We note in its reply brief, plaintiff asserted it suffered injury because defendants

had grown more "brazen" in their attempts to transfer funds from the Administration Fund to

other programs and referenced "recent actions" by the Illinois Senate. Plaintiff's second-

amended complaint alleged the Illinois Senate, in 2012, "publically declared its plan to sweep"


                                                - 19 -
money out of the Administration Fund. (Plaintiff's counsel made reference to this at the June

2012 hearing in the trial court by noting "$32 million" in fund transfers was a "plan.") In its

brief, plaintiff stated this plan was included in an amendment to Senate Bill 2365. Plaintiff's

assertions suffer serious problems. Senate Bill 2365 did not become law. "Courts have no

general power to consider proposed and uncompleted legislation to determine whether an act will

be valid or invalid if enacted into law. After legislation has been completed, the courts, in

determining the rights of litigants respecting personal, civil or property rights, may, and it is their

duty to, refuse to enforce a statute which is invalid, but their jurisdiction is limited to the

determination of such rights. They can neither direct the enactment of a law nor prevent its

enactment on any ground whatever ***." Spies v. Byers, 287 Ill. 627, 631, 122 N.E. 841, 843

(1919); Morawicz v. Hynes, 401 Ill. App. 3d 142, 147, 929 N.E.2d 544, 549 (2010) ("Illinois

courts cannot enjoin either the General Assembly from passing a bill or the Governor from

acting upon it"); Barco Manufacturing, 10 Ill. 2d at 166, 139 N.E.2d at 232 ("[injunctive] relief

will not be granted to allay unfounded fears or misapprehensions"). Plaintiff's assertion

proposed legislation constitutes an injury is without merit.

¶ 40                                 D. Plaintiff's Other Arguments

¶ 41            Given our finding plaintiff does not have standing to bring the instant claim, we

need not address plaintiff's additional arguments.

¶ 42                                    III. CONCLUSION

¶ 43            We affirm the trial court's judgment.

¶ 44            Affirmed.




                                                 - 20 -